Case 1:17-cv-03521-LDH-CLP Document 46 Filed 04/14/20 Page 1 of 2 PageID #: 156

                        MILMAN LABUDA LAW GROUP PLLC
                                       3000 MARCUS AVENUE
                                             SUITE 3W8
                                      LAKE SUCCESS, NY 11042
                                              _________

                                      TELEPHONE (516) 328-8899
                                      FACSIMILE (516) 328-0082
                                                                               April 14, 2020
 VIA ECF & FACSIMILE
 Hon. Cheryl L. Pollak, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Room 1230
 Brooklyn, NY 11201-1804
 (718) 613-2365 – one (1) page, including this cover page

        Re:     Zhu, et al. v. Meo Japanese Grill and Sushi, Inc., et al.
                Case No.: 1:17-cv-3521 (LDH) (CLP)
                MLLG File No.: 118-2017                            ____

 Dear Judge Pollak:

         This office represents Defendants in the above-referenced matter. See Docket Entry 6.
 Defendants write jointly with Plaintiffs to respectfully request a fourth extension of time for the
 parties to submit their joint motion for settlement approval.

        The previous request for an extension arose because your undersigned has been unable to
 reach one of the three (3) individual Defendants in this case and attempts to contact him have gone
 unreturned.

        Late last week, prior to the Passover holiday, this individual Defendant contacted your
 undersigned.     He had been hospitalized for 3.5 weeks due to his contracting the
 coronavirus. Thankfully, he has recovered and was updated on the status of settlement
 negotiations, understands the issues, and needs to discuss them with the other two
 Defendants. Unfortunately, the Jewish holiday of Passover began last Thursday evening and the
 holiday is one which he observes. The holiday ends on Thursday evening and thus Defendants
 again need additional time.

         Plaintiffs consent to the requested extension of time until Friday, April 24, 2020 in order
 to permit the parties to finally finalize their settlement agreement. The parties thank this Court for
 its time and attention to this matter, as well as the Court’s assistance in resolving this case.
Case 1:17-cv-03521-LDH-CLP Document 46 Filed 04/14/20 Page 2 of 2 PageID #: 157




 Dated: Lake Success, New York
        April 14, 2020
                                    Respectfully submitted,

                                    MILMAN LABUDA LAW GROUP PLLC

                                    _______/s____________________________
                                    Emanuel Kataev, Esq.
                                    3000 Marcus Avenue, Suite 3W8
                                    Lake Success, NY 11042-1073
                                    (516) 328-8899 (office)
                                    (516) 303-1395 )direct dial)
                                    (516) 328-0082 (facsimile)
                                    emanuel@mllaborlaw.com

                                    Attorneys for Defendants
 cc: Plaintiffs (via ECF)
